\Q¢Q\IC\Lh-POJNi-‘

v )-¢ )-~ >-- >_- )-¢ )-1 »-\ )--l )-‘

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED sTATEs oF AMERICA,
1230/2 ,
Plainriff, cAsE No. §§ - game /Jéé
V.
\/\)i \\I am 3 oRDER oF DETENHoN
DW¢/\.c)vra~% 6 §
Defendant.
I.

A.()
l.()
2.()
3.()

4.()

5~()

B. (»/{ On

On motion of the Government in a case allegedly involving:

a crime of violence.

an offense With maximum sentence of life imprisonment or death.

a narcotics or controlled substance offense With §maximum sentence

of ten or more years .
any felony - where the defendant has been co

prior offenses described above.

nvicted of two or more

any felony that is not otherwise a crime of violence that involves a

minor victim, or possession or use of a firearm or destructive device

or any other dangerous Weapon, or a failure to register under 18

U.s.c § 2250.

motion by the Government / ( ) on Court’s

own motion, in a case

 

ora-94 (06/07)

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142

i))
Page 1 of 4

 

 

\GCQ\lG\Lh-l>~wl\>)-~

)-\ o-l»-¢»-‘r->-\v-‘i--)--.
YB§&§BB§B@;\,QMLUN~Q

allegedly involving:

1.
2~()

a. ( ) obstruct or attempt to obstruct justice.

a serious risk that the defendant Will flee.

a serious risk that the defendant Will:

(\/(\)Y\ the further allegation by the Government of:

b.( ) threaten, injure, or intimidate a prospective Witness or juror or

attempt to do so.

C. The Government ( ) is/ (\)/éiot entitled to a rebuttable presumption that no

condition or combination of conditions Will reasonably assure the defendant’s

appearance as required and the safety of any person or the community

II.
A. ( \)/The Court finds that no condition or combin.

reasonably assure:

l. ( the appearance of the defendant as required
( \)/ and/or
2: ( the safety of any person or the community.
B. ( ) The Court finds that the defendant has not

ation of conditions Will

rebutted by sufficient

evidence to the contrary the presumption provided by statute.

III.
The Court has considered:

A. the nature and circumstances of the offense(s) charged, including Whether the

offense is a crime ofviolence, a F ederal crime of terrorism, or involves a minor

victim or a controlled substance, firearm, explosive, o
B. the Weight of evidence against the defendant;
C. the history and characteristics of the defendant; and

r destructive device;

D. the nature and Seriousness Of the danger to any person or to the community

 

CR-94 (06/07)

 

ORDER OF DETENTION AFTER HEARI`NG (18 U.S.C. §314

2 i))
Page 2 of 4

 

 

\OOO\]O\Lh-PL)JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IV.

The Court also has considered all the evidence adduced at the hearing and the

arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

V.

The Co bases the foregoing tinding(s) on the folloWin :

‘@ ,
A. ( As to flight risk: L…‘@J /"\/»\"‘B~‘- 1 /@@

UQ

 

 

 

 

 

 

 

 

B. (\J/As to danger: %v¢'&/\/>»)'vz W‘J L‘“‘/"L"\"-'I

 

/)WFMM /(i M¢,¢:Mj%,¢

 

 

 

 

 

 

VI.

A. ( ) The Court finds that a serious risk exists that the defendant Will:

1.( ) obstruct or attempt to obstruct justice.

2. ( ) attempt to/ ( )threaten, injure or intimidate a Witness or juror.

 

 

0RDER oF DETENTION AFTER HEARING (18 U.s.c. §3142(i))
cR_94 (06/07)

 

Page 3 of 4

 

B. The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

 

VII.

A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
B. IT IS FURTHER ORDERED that the defendant be committed to the custody
of the Attorney General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.
C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
opportunity for private consultation With counsel.
D. IT IS FURTHER ORDERED that, on order of a Court of the United States
or on request of any attorney for the Government, the person in charge of the
corrections facility in which the defendant is confined deliver the defendant
to a United States marshal for the purpose of an appearance in connection
With a court proceeding

 

DATED; to b/c s”/ l 8 x)i/\-d\/¢`»--‘/~~~~_ .

l SHASHI H. KEWALRAl\/IANI
UNI'IED STATES MAGISTRATE IUDGE

 

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
CR-94 (06/07) Pagc 4 cf 4

 

 

